DETAILED ACTION
This Office Action is in response to application 17/083,608 filed on October 29, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: Claim 4 should recite “the VNs…the verification key”.  Appropriate correction is required 
Claim 8 is objected to because of the following informalities: Claim 9 should recite “wherein the VNs”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Claim 9 should recite “the block owner and the VN”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Claim 10 should recite “wherein the VNs”.  Appropriate correction is required. 
Claim 15 is objected to because of the following informalities: Claim 15 should recite “wherein the blocks”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: Claim 17 should recite “wherein the block owners”.  Appropriate correction is required. 
Claim 18 is objected to because of the following informalities: Claim 18 should recite “wherein the block”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Claim 19 should recite “the VNs” in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 1 recites the limitation (f) “sending a message by the query sender to the VNs…” and limitation (g) “sending the data requested in (f) by the VN to the query sender”, it is unclear why VNs become VN, for example, is there a plurality of VNs assigning to a block or one VN, since one VN sends data back to the query sender. The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.
Claim 1 recites the limitation "the ledger version of a block" in 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the authenticity" in 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the block data" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the verification keys".  There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 10 recite the limitation "a network".  It is unclear which network is referring to. For instance, claim 1 recites a system (the network).
Claim 13 recites the limitation " rules for the data format of blocks and the creation of new blocks".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation " the computer network".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation " the communication hubs".  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.

Examiner’s remarks to overcome the rejection above
The Examiner encourage the Applicant to contact the examiner to discuss claim amendment before responding to this Office Action to expedite prosecution.


Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. Number 2015/0244520 A1 to Kariman-Kariman teaches transmitted data is encrypted using one time pad personal encryption keys of a sender-device and a receiver-device, and the 
 U.S. Pub. Number 2015/0229614 A1 to Thompson-Thompson teaches a streaming one time pad cipher using rotating ports for data encryption uses a One Time Pad (OTP) to establish multiple secure point-to-point connections. For example, the OTP data can be streamed continually from the transmitter to the receiver, or the OTP data could be generated elsewhere and streamed to both the transmitter and the receiver. The OTP data can be cached in a memory and used as needed to encrypt/decrypt as needed.
U.S. Pub. Number 2019/0244531 A1 to Jones-Jones teaches a blockchain based transactions comprises a hash chain protected by private/public key encryption. Transaction A represents a transaction recorded in a block of a blockchain showing that owner 1 (recipient) obtained an asset from owner 0 (sender). Transaction A contains owner's 1 public key and owner 0's signature for the transaction and a hash of a previous block. When owner 1 transfers the asset to owner 2, a block containing transaction B is formed. The record of transaction B comprises the public key of owner 2 (recipient), a hash of the previous block, and owner 1's signature for the transaction that is signed with the owner 1's private key and verified using owner 1's public key in transaction A. When owner 2 transfers the asset to owner 3, a block containing transaction C is formed. The record of transaction C comprises the public key of owner 3 (recipient), a hash of the previous block, and owner 2's signature for the transaction that is signed by owner 2's private key and verified using owner 2's public key from transaction B, when each transaction record is created, the system may check previous transaction 
U.S. Pub. Number 2020/0344043 A1 to Komarov-Komarov teaches a predefined proportion of blocks whose owners are one or more trusted instances or a trust service provider. These blocks are, for example, distributed over the blockchain structure, for example evenly or unevenly, in such a way that, statistically speaking, link data of at least one such block of a trusted owner are required to verify each block of the blockchain structure and/or a predefined minimum proportion of blocks. For example, a minimum degree of conformity is predefined for a successful verification of payload data and is matched to the distribution of blocks of trusted owners in such a way that for a successful verification at least one sequence of link data encrypted with a private key of a trusted owner is to be used for the comparison.
U.S. Pat. Number 10,419,209 B1 to Griffin-Griffin teaches blockchain comprises a first transaction, a second transaction, and an N-th transaction. Each of these transactions includes a public key, a hash, and an owner's signature. Between the first transaction and the second transaction, the first owner's public key associated with the first transaction is used to verify the first owner's signature with respect to the second transaction. The first owner's signature with respect to the second transaction is generated using the first owner's private key. Thus, each successive owner of a block that represents a transaction hands off the block to the next owner.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708. The examiner can normally be reached M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VU V TRAN/              Primary Examiner, Art Unit 2491